Citation Nr: 0521118	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  93-26 465A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to an initial rating in excess of 60 percent for 
degenerative disc disease and joint disease of the lumbar 
spine with post-laminectomy syndrome (previously rated as 
lumbosacral strain).


WITNESS AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1976 to 
November 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.  The 
veteran testified at a January 2003 hearing before the 
undersigned Veterans Law Judge, and the transcript is of 
record.  

Before addressing the history of this appeal below, it is 
noted that the veteran sent a letter to the Board after his 
appeal had been certified.  The veteran stated that he had 
two sons and was not compensated for either one-this is 
referred to the RO to be addressed accordingly.  

In a June 1978 rating decision, the RO granted service 
connection for the veteran's lumbosacral strain and assigned 
a 20 percent disability rating.  As relevant to this appeal, 
the RO received the veteran's claim for an increased rating 
in October 1991, and a June 1993 rating decision effectively 
did two things:  First, it continued the 20 percent rating 
for service-connected lumbosacral strain, and second, it 
decided that the veteran's desiccation of L5-S1 with 
herniated nucleus pulposus was not a result of the veteran's 
back strain that occurred during military service.  

The September 1993 notice of disagreement appealed the latter 
issue, which had been, in effect, a denial of service 
connection for degenerative disc disease, and the veteran 
perfected an appeal of that issue.  A May 2004 Board decision 
recognized this pending issue, and determined that, in fact, 
two issues were on appeal:  (1) Entitlement to a rating in 
excess of 20 percent for lumbosacral strain; and (2) 
Entitlement to service connection for degenerative disc 
disease of the lumbar spine.  

The Board remanded the case for additional evidentiary 
development, and in February 2005, the RO essentially granted 
service connection when it determined, "[e]valuation of 
degenerative disc disease and joint disease of the lumbar 
spine with post-laminectomy syndrome (previously rated as 
lumbosacral strain), which is currently 20 percent disabling, 
is increased to 60 percent effective October 2, 1991."  The 
RO also assigned a 100 percent disability evaluation 
effective April 21, 1996, based on surgical or other 
treatment necessitating convalescence, and a 60 percent 
evaluation from July 1, 1996.  

It is also noted that the February 2005 rating decision 
granted service connection for major depression disorder, 
recurrent, severe with mood congruent psychotic features and 
opiate dependence with a 100 percent disability evaluation 
effective December 13, 1993.  The RO's decision is considered 
a full grant of the other benefit that had been sought on 
appeal (as illustrated in the Board's May 2004 discussion), 
that is, "entitlement to service connection for a 
psychiatric disorder." 

The post-certification letter sent by the veteran (mentioned 
above) contested the underlying diagnosis of his service-
connected mental disorder.  Any issue concerning a mental 
disorder is not before the Board because the RO fully granted 
the veteran's appeal.  Thus, the Board cannot make any 
finding of fact or conclusion of law concerning the veteran's 
service-connected mental disorder.  

Finally, any assertion by the veteran that he had not been 
able to work for years due to disability is contemplated by 
the assignment of the maximum schedular for major depression 
disorder, recurrent, severe with mood congruent psychotic 
features and opiate dependence.



FINDING OF FACT

The medical evidence of record as considered under the new 
rating criteria for the veteran's degenerative disc disease 
does not contain objective indications of neurologic 
abnormalities, and the currently assigned 60 percent 
evaluation is the maximum rating for the severity of the 
veteran's service-connected disability under the old and new 
criteria.  



CONCLUSION OF LAW

The criteria for the assignment of a 60 percent rating for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.40, 4.25, 4.45, 4.71a, Diagnostic Codes 5293 
(2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5243, 8520, 8620, 
8720 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004), must be considered.  

The record contains September 2003 and May 2004 letters 
informing the veteran of which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf.  Both letters told the 
veteran of information and evidence needed to substantiate 
and complete a claim for an increased rating.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Id. at 120.  The Court held that in such a circumstance the 
veteran still retained the right to VCAA content-complying 
notice and proper subsequent VA process.  In this case, the 
veteran filed claims pre-VCAA.  As such, the RO supplied the 
veteran with subsequent notification via the letters referred 
to above.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005) 
(holding that any timing error can be cured when VA employs 
proper subsequent process).  Moreover, the veteran was 
generally advised to submit any additional evidence that 
pertained to the matter.  Pelegrini, 18 Vet. App. at 121.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the RO obtained Social Security Administration 
records and West Palm Beach VA Medical Center (VAMC) records 
(pursuant to a May 2003 Board remand).  Moreover, of record 
is a July 2004 VA examination report that is sufficient for 
making a decision on the pending appeal.  As such, VA 
fulfilled its duties to the veteran to the extent possible 
given the particular circumstances of this case.  

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  Id. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of 
the veteran.  Id. § 4.3.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  Id. § 4.14.  Notwithstanding 
the above, VA is required to provide separate evaluations for 
separate manifestations of the same disability which are not 
duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.  The 
factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
Id. § 4.45.

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 
4.45.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.  Additionally, where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  More recently, however, the Court 
determined that the above rule is inapplicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial award, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

While the veteran's appeal was pending, VA revised 
regulations for evaluating disabilities of the spine.  The 
Court in DeSousa v. Gober, 10 Vet. App. 461, 467 (1997), held 
that the law "precludes an effective date earlier than the 
effective date of the liberalizing . . . regulation," but 
the Board shall continue to adjudicate whether a claimant 
would "receive a more favorable outcome, i.e., something 
more than a denial of benefits, under the prior law and 
regulation."  Accordingly, the veteran's claims will be 
adjudicated under the old regulation for any period prior to 
the effective date of the new diagnostic codes, as well as 
under the new diagnostic code for the period beginning on the 
effective date of the new provisions.  Wanner v. Principi, 17 
Vet. App. 4, 9 (2003).  

Under the rating criteria in effect prior to September 23, 
2002, intervertebral disc syndrome was evaluated as follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief...................................
....................................60

Severe; recurring attacks, with 
intermittent relief .......40

Moderate; recurring 
attacks..................................
........20

Mild.....................................
........................................1
0

38 C.F.R. § 4.71a, DC 5293 (2002).

The regulations regarding diseases and injuries to the spine 
were revised (incorporating the September 2002 changes for 
rating disc disease) effective September 26, 2003.  Under 
these regulations, the back disability is evaluated under the 
General Rating Formula for Diseases and Injuries of the 
Spine, under 38 C.F.R. § 4.71a.  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine		100

Unfavorable ankylosis of the entire 
thoracolumbar spine 				
			50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine			
		40

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spin greater 
than 15 degrees but not greater than 30 
degrees; or the combined range of motion 
of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis					
	20

Under the revised regulations, intervertebral disc syndrome 
is evaluated as follows:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under Sec. 4.25 
separate evaluations of its chronic 
orthopedic and neurologic manifestations 
along with evaluations for all other 
disabilities, whichever method results in 
the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months	      60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months					     40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months					      20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months					      10

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2004).

Analysis

It is noted that the veteran has been assigned the maximum 
schedular for disc disease under the criteria in effect prior 
to changes in 2002, and under the criteria in effect as of 
2002 (which as noted above the General Rating Formula for 
Diseases and Injuries of the Spine incorporated in 2003).  
According to 38 U.S.C.A. § 1155, in no event shall a 
readjustment in the rating schedule cause a veteran's 
disability rating in effect on the effective date of the 
readjustment be reduced unless an improvement in the 
veteran's disability is shown to have occurred.  

Thus, the remaining determination is whether the veteran is 
entitled to a rating in excess of 60 percent under the new 
criteria, which instructs that intervertebral disc syndrome 
should be evaluated under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in a higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  

As already noted, the veteran is currently assigned the 
maximum schedular of 60 percent under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, so in the alternative, the General Rating Formula 
will be considered to decide whether the veteran is entitled 
to a rating in excess of 60 percent under such criteria.  
Note (1) indicates that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, should be evaluated separately under an 
appropriate diagnostic code.  

A July 2003 outpatient treatment report from the West Palm 
Beach VAMC noted objective findings of extremities showed 
atraumatic, joints full ROMs, and neurologic objective 
findings were non focal grossly.  An August 2003 record noted 
the veteran's complaint of radiating pain down both legs.  
The veteran took percocet, valium, morphine, and ibuprofen.  
The treatment provider found decreased range of motion, and 
lower extremities motor strength of 4/5.  Sensory grossly was 
within normal limits, and deep tendon reflexes of the knee 
and ankle were normal.  Negative right and left straight leg 
raising was shown.   In September 2003, the veteran 
complained of back pain when moving bowel and cough.  The 
veteran's gait was slow, and he walked with a cane.  The 
assessor's impression was chronic pain.  Another progress 
indicated that the veteran underwent evaluation at the pain 
clinic for his knee, shoulder, low back, and neck.  

According to a July 2004 VA examination report, the examiner 
noted the veteran's complaints of mild weakness in both legs, 
and severe paraspinal spasm.  Additionally, the veteran 
reported moderate, constant, and radiating pain of both 
thighs to knees, sometimes to his toes, and numbness.  The 
veteran was unable to walk more than a few yards.  The 
veteran did not have, however, urinary incontinence or 
frequency, erectile dysfunction, fecal incontinence, visual 
dysfunction, paresthesias, falls, dizziness, unsteadiness, 
urinary retention, or obstipation.  The examiner noted that 
the veteran's back symptom had flare-ups, of 2-3 days 
duration, precipitated by sitting, walking, bending, and 
twisting.  

The examiner noted that Lasegue's sign was not positive, and 
that the veteran had an antalgic gate.  The veteran had 
moderate lumbar flattening, and mild scoliosis.  The muscle 
spasm, localized tenderness, or guarding, was severe enough 
to be responsible for the abnormal gait or abnormal spinal 
contour.  In terms of range of motion of the lumbar spine, 
the veteran had flexion of 0 to 5 degrees, extension 0 to 0 
degrees, left lateral flexion of 0 to 5 degrees, right 
lateral flexion of 0 to 5 degrees, and left lateral rotation 
0 to 10 degrees.  

A motor strength test found that the veteran had normal 
muscle tone with hip flexion 5, hip extension 5, knee 
extension 5, ankle dorsiflexion 5, ankle plantar flexion 5, 
and great toe extension 5.  A detailed sensory examination 
found that for both lower extremities, the veteran had normal 
vibration, pain (pinprick), light tough, position sense, and 
location of abnormal sensation.  A reflex examination found 
that the veteran had normal knee jerk, and ankle jerk.  An x-
ray of the lumbar spine revealed moderate degenerative 
changes with disc space narrowing between L4 and S1.  The 
veteran was diagnosed as having degenerative disc disease and 
joint disease of the lumbar spine.  

This examination report did not contain objective findings of 
neurologic abnormalities that could be separately rated under 
VA regulation.  For example, it did not find that the veteran 
had complete or incomplete paralysis, or neuritis or 
neuralgia, concerning the major nerves of the lower extremity 
(Diagnostic Codes 8520-8730) at this time.  It appears that 
the veteran has normal strength.  Also, the examiner found 
that the veteran did not currently present a problem with 
incontinence of the bladder or bowel.  After recording the 
veteran's subjective complaints of weakness, numbness and 
pain, and performing sensory and reflex examinations, the 
examiner's primary diagnosis did not, in fact, include 
objective neurologic abnormality.  

The next highest rating under the General Rating Formula is 
100 percent, which requires that the veteran have unfavorable 
ankylosis of the entire spine-and there is no evidence that 
the veteran has such a disability.  See Note (5), 38 C.F.R. 
§ 4.71a, stating that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical, thoracolumbar, or entire spine is fixed in flexion 
or extension.    

Based on an assessment of the new criteria for rating 
disability of the spine in relation to the evidence of 
record, the veteran is not entitled to a rating in excess of 
60 percent.  


ORDER

Entitlement to an initial rating in excess of 60 percent for 
degenerative disc disease and joint disease of the lumbar 
spine with post-laminectomy syndrome (previously rated as 
lumbosacral strain) is denied.  



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


